Citation Nr: 1104469	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-10 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for post- traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for an acquired 
psychological disorder, to include PTSD.

4.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure, specifically Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION
The Veteran had active military service from February 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Des 
Moines, Iowa.

The Board notes that the above stated issues were remanded by the 
Board in February 2009 for further evidentiary development.  As 
will be further explained below, this development has been 
achieved.

The Board sees the Veteran also has received diagnoses other than 
PTSD, including depression.  The RO, however, limited the prior 
adjudications of the Veteran's claim to just consideration of 
PTSD specifically.  So there is no finality insofar as these 
additional diagnoses other than PTSD, in turn meaning no 
requirement that the Veteran first submit new and material 
evidence to reopen the claim to the extent it is predicated on 
mental illness other than PTSD.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).

However, in Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), 
the Federal Circuit Court recently held, among other things, that 
separate theories in support of a claim for benefits for a 
particular disability does not equate to separate claims for 
benefits for that disability.
The Board must consider these other diagnoses when readjudicating 
the claim for PTSD on its underlying merits.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 8 (2009) (indicating the scope of a 
mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

In this decision, the Board is agreeing with the RO, with respect 
to the issue of entitlement to service connection for PTSD and 
reopening the claim on the basis of new and material evidence.  
But rather than immediately readjudicating the claim on its 
underlying merits, the Board instead is first remanding the claim 
to the RO via the Appeals Management Center (AMC) for further 
development and including the additional psychological diagnoses.

The issue of entitlement to service connection for an acquired 
psychological disorder, to include PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2002 rating decision denied the Veteran's claims 
for entitlement to service connection for a skin disorder and 
PTSD.  The Veteran was notified of his appellate rights, but did 
not appeal the decision.

2.  Evidence associated with the claims file after the last final 
denial in October  2002 is new evidence, and when considered with 
the previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the Veteran's claim for service 
connection for a skin condition.

3.  Evidence associated with the claims file after the last final 
denial in October  2002 is new evidence, and when considered with 
the previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the Veteran's claim for service 
connection for PTSD.
4.  The competent evidence fails to demonstrate that the Veteran 
has a skin condition that is the result of any incident occurring 
during his military service, including his claimed exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  The October 2002 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for a skin condition, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  A skin condition was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to in-service exposure to herbicides.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letters dated in October 2005 and March 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to substantiate 
the claim decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request records 
from any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The March 2006 letter provided 
this notice to the Veteran.  

The Board observes that the October 2005 letter was sent to the 
Veteran prior to the November 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice in accordance with Dingess, however, was 
sent after the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the March 2006 letter fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (2007), 
38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the 
notice was provided the case was readjudicated and a March 2008 
statement of the case was provided to the Veteran.  See Pelegrini 
II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements constitutes 
a readjudication decision).

With respect to the Veteran's request to reopen a previously 
disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that in order to successfully reopen a previously 
and finally disallowed claim, the law requires the presentation 
of a special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation, 
however, does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, 
VA must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought.  The Board notes that the October 2005 letter provided 
this notice to the Veteran.

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, VA treatment records and private treatment 
records are associated with the claims folder.  

In February 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issues were previously remanded in order for the RO to attempt to 
obtain copies of VA treatment records from the South Texas 
Veterans Health Care System, the El Paso VA Health Care System, 
and the Jack C. Montgomery VAMC.  The Board notes that VA has a 
duty to obtain all outstanding identified VA treatment records as 
such records are constructively in the possession of VA 
adjudicators during the consideration of a claim, see Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  The requested records, except those not in 
existence, having been obtained the issue now returns to the 
Board for appellate review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination, to 
include an opinion, with respect to the issue of entitlement to 
service connection for a skin condition, was afforded in March 
2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  In 
this regard the examiner in the March 2008 examination considered 
all of the pertinent evidence of record, including the statements 
of the Veteran, and provided a complete rationale for the 
opinions stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) 
(2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its February 2009 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

I.  New and Material

The Board notes that the Veteran's current claims are for 
entitlement to service connection for a skin condition, to 
include as due to herbicide exposure, and service connection for 
PTSD.  These claims are based upon the same factual basis as his 
original claims of entitlement to service connection for a skin 
condition and PTSD, which were denied in the October 2002 rating 
decision.  As such, it is appropriate for the Board to consider 
this claim as a request to reopen the previously denied claim.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of "new and material" 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2010), 
"new and material" evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  When 
determining whether the claim should be reopened, the credibility 
of the newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Additionally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) recently addressed 
requirements for new and material claims in Shade v. Shinseki, 
No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically the 
Court focused on the final sentence of 38 C.F.R. § 3.156(a) which 
states that, "[n]ew and material evidence can be neither 
cumulative nor redundant...and must raise a reasonable possibility 
of substantiating the claim."  The Court interprets the language 
of § 3.156(a) as creating a low threshold and views the phrase 
"raises a reasonable possibility of substantiating the claim" 
as "enabling rather than precluding reopening."  In this 
regard, the Court refers to the VA's stated position in its 
rulemaking concerning the most recent revision to § 3.156(a), 
noting the VA did not mean to define "material" in the 
restrictive sense, i.e., "existing evidence that relates 
specifically to the reason why the claim was last denied," but 
rather, the intended meaning was "existing evidence that...relates 
to an unestablished fact necessary to substantiate the claim."

At the time of the prior final denial in this matter, as issued 
in an October 2002 RO rating decision, the evidence under 
consideration consisted of the Veteran's service treatment 
records dating from February 1966 through October 1968 and May 
1971 through October 1974; a VA general medical examination dated 
July 2001; statements from the Veteran; and Social Security 
Administration records.  

The Veteran's initial claims of entitlement to service connection 
for a skin condition and PTSD were denied by RO rating decision 
dated in October 2002.  This rating decision indicates that the 
basis for the RO's denial with regard to the issue of entitlement 
to service connection for a skin disorder was the absence of 
current medical diagnosis of a skin condition.  The rating 
decision indicates that the basis for the RO's denial with regard 
to the issue of entitlement to service connection for PTSD was 
the absence of a current diagnosis and the failure of the Veteran 
to provide a verifiable stressor.  The Veteran did not timely 
appeal the October 2002 rating decision; therefore, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

The Veteran filed a request to reopen both claims in July 2005.  
The RO denied his request to reopen the claim for entitlement to 
service connection for a skin condition, to include as due to 
exposure to herbicides, in a November 2006 rating decision on the 
basis that while new evidence had been obtained, it was not found 
to be material as it failed to provide evidence of a current 
disability at the time of the previous denial.  The new evidence 
consisted of VA treatment records from the Sioux Falls VAMC 
dating from February 2000 to August 2003 and from the Des Moines 
VAMC dating from January 1999 through October 2005; and private 
treatment records dating from August 2005 to July 2006.  The RO 
noted in the November 2006 rating decision that this new evidence 
did not provide a current diagnosis of a skin condition and 
therefore was not material.  Therefore, as noted above, the RO 
denied the Veteran's request to reopen the claim for entitlement 
to service connection for a skin condition, to include as due to 
herbicide exposure.

The RO granted his request to reopen the claim for entitlement to 
service connection for PTSD, in the November 2006 rating 
decision, but then denied the claim on the merits.  The new 
evidence consisted of VA treatment records from the Sioux Falls 
VAMC dating from February 2000 to August 2003 and from the Des 
Moines VAMC dating from January 1999 through October 2005; a 
December 2005 letter of support; and private treatment records 
dating from August 2005 to July 2006.  The RO noted in the 
November 2006 rating decision that the Veteran did provide new 
and material evidence in that the evidence addressed events 
experienced in Vietnam, but none of the information from the 
Veteran provided sufficient evidence to verify any specific 
stressor.  Additionally the RO noted that the Veteran still did 
not have a current diagnosis of PTSD.  Therefore, as noted above, 
the RO granted the Veteran's request to reopen the claim for 
entitlement to service connection for PTSD, but denied the claim 
on the merits.

Following the RO's November 2006 denial of both claims, 
additional evidence was associated with the claims file, 
including VA treatment records dating from the Omaha VAMC dating 
from January 2007 to March 2008 and Des Moines VAMC dating from 
June 1998 to September 2009, a formal finding from the JSRRC 
regarding the Veteran's claimed stressors; VA examinations dating 
in March 2008; a December 2008 video hearing transcript; and 
additional statements from the Veteran and his representative.  

The Board finds that, in particular, the Des Moines VAMC 
treatment records dating from June 1998 to September 2009; and VA 
examinations dating in March 2008 are both new and material 
evidence because the evidence was not previously of record and it 
addresses the question of whether the Veteran has a current 
disability with respect to both claims.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, presuming the credibility 
of the evidence submitted, the evidence discussed above is 
considered new and material.  See Justus, supra.  After careful 
consideration, the Board concludes that this newly received 
evidence relates to an unestablished fact necessary to 
substantiate the Veteran's claim; thus, it is material.  Such 
evidence clearly relates to the reasons for the previous denial 
in October 2002.  As such, the Board concludes that the Veteran's 
request to reopen the previously disallowed claims of entitlement 
to service connection for a skin condition and entitlement to 
service connection for PTSD should be granted.  38 C.F.R. § 
3.156(a) (2010).

II.  Service Connection for a Skin Condition

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a 
general matter, service connection for a disability on the basis 
of the merits of such a claim requires (1) the existence of a 
current disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d) (2010).

The Veteran contends that he suffers from a skin disorder that is 
the result of his exposure to herbicides, particularly Agent 
Orange, while serving in Vietnam.

There are statutory presumptions and VA regulations implementing 
them, that are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate service 
connection is warranted.  See 38 C.F.R. § 3.303(d) (2010).  In 
the case of a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, namely from February 28, 1961, to May 7, 1975, VA 
regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, including 
Agent Orange, unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  The following 
diseases shall be service connected if the Veteran was exposed to 
an herbicide agent during active service, even though there is no 
record of such disease during service, and provided further that 
the requirements of 38 C.F.R. § 3.307(d) (2010) are satisfied:  
chloracne or other acneform disease consistent with chloracne if 
manifest to a degree of 10 percent within one year of date of 
last exposure, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, and 
soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2010).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630 (May 20, 2003).

General Counsel Opinion, VAOPGCPREC 27-97 (July 23, 1997), stated 
that claimants must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service sufficient to 
raise the presumption of exposure to Agent Orange.  Service in a 
deep water naval vessel in waters off the shore of the Republic 
of Vietnam does not constitute service in the Republic of 
Vietnam.  See VAOPGCPREC 27-97 (O.C.G. Prec. 27-97).  However, 
"service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  See also 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upheld VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of his or her 
military duty in order to be entitled to the presumption of 
herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii)).  See also 38 C.F.R. § 3.313 (2010).

Initially, the Board notes that the Veteran did serve in the 
Republic of Vietnam during the Vietnam Era, February 1966 to 
October 1968 as indicated by the Veteran's receipt of the Vietnam 
Service Medal and the Vietnam Campaign Medal as noted on the 
Veteran's DD-214.  As such the Veteran is found to have 
qualifying service sufficient to meet the requirements necessary 
to raise the presumption of exposure to herbicides, including 
Agent Orange.  However, as noted above, not only must the Veteran 
have participated in active service in the Republic of Vietnam, 
he must also have a condition that has been specifically 
determined to be presumptively associated with herbicide 
exposure.  In this regard, the Board notes that the Veteran's 
claimed skin condition has been diagnosed as prurigo nodularis 
and, most recently by the March 2008 VA examiner, as eczematous 
dermatitis, neither of which is a condition to which the 
presumption applies.  Therefore, the presumption does not apply 
in this instance.  As such, the Board finds that the Veteran 
cannot be service connected for a skin condition as due to 
herbicide exposure.

However, in Combee v. Brown, the United States Court of Appeals 
for the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection for 
a given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Direct 
service connection may be granted for disease or disability 
diagnosed in service; or, if diagnosed after service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Id.

As noted above, a finding of direct service connection requires 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 
3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran contends that he has a skin condition that is related 
to his active duty service.  The Board acknowledges, initially, 
that the March 2008 VA examination provided a diagnosis of 
eczematous dermatitis.  Additionally, the Veteran has been 
diagnosed with prurigo nodularis in a September 2005 VA treatment 
report.  As such, the Board finds that the Veteran has a current 
disability for the purposes of 38 C.F.R. § 3.303 (2010).

However, a review of the evidence does not support the claim of 
service connection for a skin disorder on a direct basis.  While 
the Veteran does have a current disability there is no competent 
evidence that the Veteran suffered from a chronic skin disorder 
while in-service.  Indeed, the Veteran's service treatment 
records note that the Veteran was seen multiple times for 
complaints about various skin disorders.  Specifically, the Board 
notes that the Veteran complained of heavy itching in January 
1967, but the examiner noted no discharge, lesions, swelling, 
burning or warts.  In March 1967, the Veteran had warts removed 
from his right hand.  The Veteran also suffered from a rash in 
his groin area in May 1967.  The Veteran had a cyst removed in 
June 1967.  Finally in August 1967 the Veteran was diagnosed with 
cellulitis on his left hand.  While the Veteran did have several 
complaints of a skin disorder while in service, the Veteran was 
not at any time diagnosed with eczematous dermatitis, his 
currently diagnosed skin condition.  Additionally, the Board 
notes that both the Veteran's February 1966 entrance examination 
and October 1968 separation examination list the Veteran's skin 
as normal, indicating that the Veteran did not suffer from any 
chronic skin condition while in service.

Additionally, the Board notes that the March 2008 VA examiner 
provides a negative nexus opinion regarding the Veteran's current 
skin condition and any relation to his active duty service.  
Specifically, the examiner states that the Veteran's eczematous 
dermatitis, with residuals of pruitis and scarring is not likely 
the result of Agent Orange exposure during active duty service, 
but more likely than not the result of excessive sun exposure 
during post-service construction work.  As such the Board finds 
that service connection for a skin disorder, is not warranted.

Furthermore in making this determination, the Board further 
points out that the first claims of the Veteran noting a skin 
disorder that is related to active duty service appears in the 
Veteran's 2002 initial claim for service connection for a skin 
disorder, approximately thirty-four years after his discharge 
from the service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  The Board may consider in its assessment of a 
service connection claim the passage of a lengthy period of time 
wherein the Veteran has not complained of the maladies at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

With regard to the thirty-four year evidentiary gap in this case 
between active service and the earliest claims of a skin 
condition related to active service, the Board also notes that 
this absence of evidence constitutes negative evidence tending to 
disprove the claim that the Veteran had symptoms of a skin 
disorder in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 C.F.R. § 
3.102 (2009) (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings of a skin disorder for several 
decades after the period of active duty is itself evidence which 
tends to show that his currently diagnosed skin disorder did not 
have its onset in service or for many years thereafter.

Finally the Board notes the Veteran's statements that he suffers 
from a skin condition that is the result of active duty service.  
While the Veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not competent 
to provide evidence regarding diagnosis, including the severity 
of a disease or disorder, or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Lay statements may be competent to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  In weighing lay evidence, the Board 
must render a finding with regard to both competency and 
credibility.  See Coburn v. Nicholson,  19 Vet. App. 427, 433 
(2006).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).

In this regard, the Board notes that the Veteran is competent to 
attest to the fact that he suffers from breakouts and rashes on 
his skin.  However, the Veteran is not competent to provide a 
diagnosis with regard to the specific type of skin disorder or a 
medical nexus between skin disorders suffered in service and any 
current skin disorders.  The Board further acknowledges that with 
regard to continuity of symptomatology, symptoms as opposed to 
treatment are of primary interest and the Veteran is competent to 
observe skin abnormalities during and post service and that 
observation need not be recorded.  However, while the Veteran is 
competent to provide continuity of symptomatology, as noted 
above, it is also necessary to show that the Veteran is credible 
in his assertions.

With regard to continuity of symptomatology, the Board notes that 
the medical evidence of record does not support the Veteran's 
contentions that he has suffered from a chronic skin disorder 
since active duty service.  As noted above the Veteran's October 
1968 separation examination lists the Veteran's skin as normal 
and as such is absent any indication that the Veteran suffers 
from a chronic skin condition.  

The Board acknowledges that when determining the credibility of 
lay evidence, the Board cannot determine that credibility is 
lacking merely because there is no corroborating contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed. Cir. 2006).  However, in this instance, the 
contemporaneous medical evidence provides information that 
contradicts the Veteran's contentions.  In this regard, the 
current records provide a diagnosis of a skin condition from 
which there is no evidence that the Veteran suffered from while 
in service.  As such the Board finds the Veteran's statements 
with regard to continuity of symptomatology are not credible on 
the basis that the medical reports of record contradict the 
Veteran's contentions.  See Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (Credibility can be generally evaluated by showing 
of interest, bias, or inconsistent statements, and the demeanor 
of the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony).  It therefore follows that 
his assertions that he has suffered from skin conditions that 
have continued from service to the present are not credible.  
Consequently, his assertions are afforded no probative value 
regarding the question of whether any currently diagnosed skin 
conditions are related to his active duty service.

Having found the Veteran's statements to be not credible with 
regard to continuity of symptomatology and finding no competent 
and credible medical evidence to support continuity of 
symptomatology, the Board finds that service connection for a 
skin disorder is not warranted.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim of 
service connection for a skin disorder.  In this regard, the 
evidence of greater probative weight fails to indicate that the 
Veteran has a skin disorder that is related to his active duty 
service.  Indeed, while the Board acknowledges that the Veteran 
is currently diagnosed with eczematous dermatitis; there is no 
indication of a diagnosis during service of any chronic skin 
disorder and a negative nexus opinion.  In addition, after 
considering the length of time between service and post- service 
diagnosis, and determining that the Veteran does not meet the 
requirements for any relevant presumptions, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
of service connection for a skin condition, to include as due to 
herbicide exposure.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin condition, is 
reopened, and to this extent the claim is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD, is reopened, and to 
this extent the claim is granted.

Entitlement to service connection for a skin disorder is denied.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for an acquired psychological 
disorder to include PTSD.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 C.F.R. 
§ 3.304(f) (2010).  With regard to the second PTSD element as set 
forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually varies 
depending on the circumstances of the stressor and the nature of 
a Veteran's service.

If the evidence establishes that a Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f)(2) (2010).  Otherwise, credible 
supporting evidence is required to corroborate the Veteran's 
stressor(s). Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  A 
review of the claims file reflects that the Veteran contends 
multiple combat-related stressors.  Specifically, the Veteran 
contends that during 1967 and 1968, while serving with the 574th 
S&S Company, he was stationed in the Mekong Delta Region and had 
to go up and down the river to pick up supplies.  He also notes 
that he was flown by helicopter to jungle locations to deliver 
supplies.  Further, the Veteran reported that he was fearful for 
his life.  The Board observes none of the Veteran's stressors 
have been verified.  Indeed, the Board notes that a February 2008 
Formal Finding from the Joint Services Records Research Center 
(JSRRC) notes that the Veteran's stressor cannot be verified 
because he did not provide enough specific detail in order to 
establish verification.  Unfortunately the Veteran never 
specifies a specific date, a specific event, or a specific enough 
place to verify the claimed stressor.

Initially, with respect to the Veteran's asserted stressors, the 
record is unclear as to whether the Veteran "engaged in combat 
with the enemy." In this regard, the Veteran's DD Form 214 notes 
the Veteran served as a supply clerk.  However, it is unclear 
whether the Veteran, or the Veteran's unit, "engaged in combat 
with the enemy."  If so, the provisions of 38 U.S.C.A. § 1154(b) 
would apply.  

Alternatively, the Board notes that recently, the regulations 
regarding service connection for PTSD were amended to provide 
that if a stressor claimed by a Veteran is related to the 
Veteran's "fear of hostile military or terrorist activity" and a 
VA or VA-contracted psychiatrist or psychologist confirms that 
the claimed stressor is adequate to support a diagnosis of PTSD, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor so long as there is not clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the 
effective date of the rule published on July 13, 2010).

For purposes of this section, "fear of hostile military or 
terrorist activity" means that "a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror." 75 Fed. Reg. at 39,852.

The Veteran's DD Form 214 indicates that the Veteran did serve in 
the Republic of Vietnam during the Vietnam Era, as indicated by 
the Veteran's receipt of the Vietnam Service Medal, the Vietnam 
Campaign Medal and his DD 214.  It would appear consistent with 
the circumstances of the Veteran's service that he likely 
experienced fear of hostile military activity.  Absent clear and 
convincing evidence to the contrary, the Veteran's lay evidence 
alone is therefore sufficient to establish a stressor of threat 
due to fear of hostile military activity while serving in 
Vietnam.  See id.

Furthermore, the Veteran stated in a March 2000 VA readjustment 
counseling session report that while in Vietnam he was scared and 
felt that his life was under extreme threat of serious injury or 
of being taken prisoner.  The Veteran further noted that these 
feelings of fear made the Veteran feel horrified and helpless.  
Additionally, there are VA treatment reports that provide the 
Veteran with a diagnosis of PTSD.  However, since there is no 
diagnosis of PTSD by a VA or VA- contracted psychiatrist or 
psychologist based on fear of hostile military activity, a remand 
is required to obtain an opinion as to whether this stressor is 
sufficient to support a diagnosis of PTSD.  Id.; 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009).  If any of the Veteran's other 
claimed stressors are verified, the examining psychiatrist or 
psychologist should also consider a diagnosis based on such 
stressor(s).

In addition, the Veteran should be provided with a copy of the 
latest version of 38 C.F.R. § 3.304(f) to comply with all due 
process requirements.  See generally 38 C.F.R. §§ 19.29, 19.31 
(2010).

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a copy of the 
latest version of 38 C.F.R. § 3.304(f) 
(amended effective July 13, 2010). 
Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 
39,852 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 
41,092 (July 14, 2010) (correcting the 
effective date of the rule published on 
July 13, 2010).

2.	  Following completion of the above, 
schedule the Veteran for an examination 
with a VA or VA-contracted psychiatrist or 
psychologist.  The purpose of this 
examination is to determine the existence 
and etiology of any current acquired 
psychiatric disorder, including PTSD.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file, to include a copy of this 
remand must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was accomplished.  The examiner should 
utilize the DSM-IV in arriving at any 
diagnoses and should explain whether and 
how each of the diagnostic criteria is or 
is not satisfied. If PTSD is diagnosed, 
the examiner must identify the stressor(s) 
supporting the diagnosis. A complete 
rationale must be given for any opinions 
expressed and the foundation for all 
conclusions should be clearly set forth.  

a.	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
Veteran currently suffers PTSD due to 
his fear of hostile military or 
terrorist activity during his service 
in Vietnam? 'Fear of hostile military 
or terrorist activity' means that the 
Veteran experienced, witnessed or was 
confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, 
or a threat to the physical integrity 
of the Veteran or others.  

b.	Does the Veteran suffer any other 
acquired psychiatric disorder(s)? If 
so, is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any 
acquired psychiatric disorder other 
than PTSD is etiologically related to 
the Veteran's military service?

3.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


